PER CURIAM.
The appellant challenges an order denying a habeas petition requesting a belated appeal from a termination of parental rights. Despite several procedural complications, the appellant has shown his entitlement to the belated appeal in accordance with In the Interest of E.H., 609 So.2d 1289 (Fla.1992). The challenged order is therefore reversed, and the appellant is granted a belated appeal. Upon issuance of the mandate in this case, this opinion shall serve as the notice of appeal from the termination order in circuit court case no. 01-2001-DP-001732-A. See Fla. R.App. P. 9.141(c)(5)(D). The circuit court shall appoint counsel to represent the appellant in that appeal, if he qualifies for such appointment. See § 39.013(9), Fla. Stat.
KAHN, C.J., ALLEN and WEBSTER, JJ., concur.